DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-16 and 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bockmeyer et al (US2015/0101849) in view of Aisenbrey (US2006/0027555).
Bockmeyer et al discloses a cooktop comprising a base (1), an electrically conductive coating (2) applied to lower surface (para. 0105), coating includes a paint containing electrically conductive particles dispersed in a silicone, polyester silicone or epoxy silicone resin (para. 0026) wherein particles are multi-walled/single-wall carbon nanotubes, graphene, copper/nickel metallic particles or combinations thereof (para. 0046), base is made of glass ceramic (para. 0105), paint contains carbon nanotubes in an amount of 0.1-20% by weight (para. 0048-0049), paint contains dispersants comprising surfactants, gum Arabic or serinol pyrrole (para. 0048), coating has a final thickness of 1 to 200 µm (para. 0036), coating or portions of the entire coating are a sheath or flexible film or in the form of a rigid plate applied to the base (para. 0062-0063), a method for producing a cooktop/using a paint comprising the step of applying to a glass ceramic base a paint containing electrically conductive particles dispersed in a silicone, polyester silicone or epoxy silicone resin (para. 0026) wherein particles are multi-walled/single-wall carbon nanotubes, graphene, copper/nickel metallic particles or combinations thereof (claims 22, 25, 26).  Bockmeyer et al does not disclose a power supply, an electrical conductivity between 5-1000 Ω/sq and metallic particles in an amount of 0.1-40% by weight.  Aisenbrey discloses a power supply (Figure 1), an electrical conductivity between 5-1000 Ω/sq (para. 0047) and metallic particles in an amount of 0.1-40% by weight (abstract).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included a power supply, an electrical conductivity between 5-1000 Ω/sq and metallic particles in an amount of 0.1-40% by weight because, a power supply, an electrical conductivity between 5-1000 Ω/sq and metallic particles in an amount of 0.1-40% by weight allows for a more uniform heating.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bockmeyer et al in view of Aisenbrey as applied to claim 12 above, and further in view of Miller (US2016/0302260).
Bockmeyer et al in view of Aisenbrey discloses all of the recited subject matter except carbon nanotubes in a quantity that the cooking surface takes on a black color.  Miller discloses carbon nanotubes in a quantity that the cooking surface takes on a black color (para. 0005).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included carbon nanotubes in a quantity that the cooking surface takes on a black color as disclosed by Miller in the cooktop of Bockmeyer et al in view of Aisenbrey because, carbon nanotubes in a quantity that the cooking surface takes on a black color resists breakdown and outputs a constant heat.

Conclusion  
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and shows the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/September 10, 2022						Primary Examiner, Art Unit 3761